DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a test apparatus having a carrier rotatable about a first axis that supports a substrate, a probe movably mounted relative the carrier, the probe having a .25 mm portion that extends from the end of the outer tip of the probe with a surface area of less than about 5mm2, wherein the test apparatus is configured to crack the substrate.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of methods of determining a crush strength of an edge of a substrate including the steps of adjusting a predetermined angle between the substrate and a direction of a probe axis, applying a mechanical force to a first test location with a probe having an end portion extending .25 mm the outer tip of the probe with a surface area of less than about 5mm2, increasing the mechanical force until the substrate cracks or a predefined force applied is reached, and determining the crush strength of the edge based on the force applied by the probe.
The invention by Angelo discloses adjusting a positional relationship between a glass substrate and a contact roller for applying force to the glass, applying a force to the glass, increasing the force until a predetermined applied force has been reached, and determining whether the substrate has passed or failed a stress test under applied load conditions.  Angelo discloses monitoring for cracking of the substrate and determining an edge strength, but Angelo fails to disclose the use of a probe having a probe having an end portion extending .25 mm the outer tip of the probe with a surface area of less than about 5mm2.  The invention by Sawa discloses a probe having the required dimensions for use in non-destructive hardness testing of samples but, Sawa fails to disclose that the probe is capable of destructively cracking a substrate of Angelo.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        August 11, 2022